Citation Nr: 0410399	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  02-06 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for bursitis of 
the right shoulder prior to August 22, 2003, and a rating higher 
than 20 percent as of that date.

2.  Entitlement to an initial rating higher than 10 percent for 
interveterbral disc syndrome (IVDS) and degenerative arthritis of 
the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty in the military from November 
1977 until retiring in January 1999.  

This case comes before the Board of Veterans' Appeals (Board) from 
a March 2001 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

Historically, a June 1999 rating action granted service connection 
for bursitis of the right shoulder and assigned a noncompensable, 
i.e., 0 percent disability evaluation.  The March 2001 rating 
action appealed granted an increase for the right shoulder 
bursitis to 10 percent-retroactively effective from June 28, 2000, 
the date of receipt of the veteran's claim for a higher rating.  
The RO denied his petition to reopen his claim for service 
connection for mechanical low back pain.  An April 2001 notice of 
disagreement (NOD) contested both denials, which were subsequently 
addressed in a February 2002 statement of the case (SOC).  The 
veteran then perfected his appeal to the Board on these claims by 
filing a timely substantive appeal (VA Form 9) in April 2002.

A December 2002 rating action, however, issued during the pendency 
of the appeal, granted service connection for IVDS and 
degenerative arthritis of the lumbosacral spine and assigned an 
initial 10 percent disability evaluation.  That award of service 
connection for the IVDS and degenerative arthritis of the 
lumbosacral spine constituted a complete grant of the benefit 
sought on appeal.  See, e.g., Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).  But in March 2003, the veteran filed 
a statement contesting the initial 10 percent disability 
evaluation.  And given a liberal construction, his statement was 
an NOD regarding the propriety of the initial rating.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.201 (2002); see, too, Gallegos 
v. Gober, 14 Vet. App. 50 (2000) (an NOD need only consist of a 
writing that expresses disagreement with an RO decision).  As 
such, this claim concerning the rating for his low back disability 
must be considered in this context.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

This is especially true since an April 2003 deferred rating action 
and an April 2003 RO letter acknowledges this, although an October 
2003 deferred rating action erroneously describes the veteran's 
March 2003 letter as a claim for an increase.  Regardless, though, 
an SOC has not been provided addressing this issue.  And where, as 
here, a veteran files an NOD and the RO has not issued an SOC, the 
claim must be remanded to the RO for issuance of an SOC, as 
opposed to merely referred there.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Hence, this claim will be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part concerning this 
claim.

Note also that a November 2003 rating action granted an increase 
from 10 percent to 20 percent for the service-connected right 
shoulder bursitis, but with a different effective date of August 
22, 2003, than the prior rating.  August 22, 2003, was when the 
veteran underwent a VA medical examination to assess the severity 
of this disability.  Since he did not receive the higher 20 
percent rating retroactive to the effective date (of June 28, 
2000) of his prior rating, the issue now on appeal is whether he 
was entitled to a rating higher than 10 percent prior to August 
22, 2003, and whether he is entitled to a rating higher than 20 
percent as of that date.


FINDINGS OF FACT

1.  The veteran is right handed.  

2.  Prior to August 22, 2003, the veteran had complaints and 
findings of crepitus but no limitation of motion at the shoulder 
level.  

3.  Since August 22, 2003, the veteran has had limitation of 
abduction to 90 degrees but no limitation of forward elevation or 
abduction to midway between the side and shoulder level.  


CONCLUSIONS OF LAW

1.  Prior to August 22, 2003, the criteria were not met for a 
rating higher than 10 percent for bursitis of the right shoulder, 
including on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5201 
(2003).  

2.  Since August 22, 2003, the criteria have not been met for a 
rating higher than 20 percent for bursitis of the right shoulder, 
including on an extra-schedular basis.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5201 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA became effective on November 9, 2000, during the pendency 
of this appeal.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and implementing 
regulations provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and statements of the case 
may satisfy this requirement).  

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond to a 
VCAA notice within 30 days and was misleading to claimants whose 
claims were prematurely denied short of the statutory one-year 
period provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA could 
actually decide claims prior to the expiration of the one-year 
statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  

In response, on December 16, 2003, the President signed H.R. 2297, 
the Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 
and 5103, the provisions of law that deal with VA's duties to 
notify and assist claimants.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In particular, the Act clarifies that VA may indeed make a 
decision on a claim before the expiration of the one-year VCAA 
notice period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that provision 
is November 9, 2000, the date of enactment of the VCAA.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(c)).  
The new law does not require VA to send a new notice to claimants.  
Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective retroactive to 
the date of the VCAA, they effectively overturn, or invalidate, 
the Federal Circuit's holding in PVA and, thus, preclude any 
possible due process violations, even if the veteran's appeal was 
ongoing during this change in the law.  Cf. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran was notified of the VCAA in an August 2001 letter.  
Prior to that his service medical records (SMRs) were obtained and 
he was afforded a VA examination of his right shoulder in October 
2000.  He more recently underwent additional VA rating 
examinations in September 2001 and August 2003.  Also, private 
clinical records have been obtained, but they do not reflect 
treatment for the right shoulder, nor has he provided any 
information indicating that he has received private treatment for 
his right shoulder.  Also, VA outpatient treatment (VAOPT) records 
have been obtained.  

The more recent statements and correspondence from the veteran and 
his representative do not make reference to or otherwise mention 
any additional treatment from other sources (e.g., private or non-
VA, etc.).  

Further, although offered, the veteran declined his opportunity 
for a hearing to provide oral testimony in support of his claim.  

Accordingly, no further development is required to comply with the 
VCAA or the implementing regulations.  And the appellant is not 
prejudiced by the Board deciding the appeal without first 
remanding the case to the RO.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412, 421 -22 
(2004) the U.S. Court of Appeals for Veterans Claims (Court) held, 
among other things, that VCAA notice must be provided to a 
claimant before an initial unfavorable decision by the RO on the 
claim.  Id. at 421 -22.  The Court also reiterated the required 
content of such notice, specifying that, in addition to the 
Quartuccio requirements, VA must "also request that the claimant 
provide any evidence in the claimant's possession that pertains to 
the claim."  Id. at 421 - 22 (quoting 38 C.F.R. § 3.159(b)(1) 
(2003)).  

In the present case, regarding the issue of an increased rating 
for the service-connected right shoulder disorder, a substantially 
complete application was received on June 28, 2000.  Thereafter, 
in a rating decision dated in March 2001 this claim was denied.  
Only after that rating action was promulgated did the RO, in 
August 2001, provide notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by him, 
and what information and evidence will be obtained by VA for him.

Because the VCAA notice in this case was not provided prior to the 
initial RO adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary of VA can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable RO determination, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, at 
421 - 22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-RO decision notice was 
not prejudicial to the appellant.  Id. ("The Secretary has failed 
to demonstrate that, in this case, lack of such a pre-RO-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be 
nonprejudicial to a claimant.  To find otherwise would require the 
Board to remand every case for the purpose of having the RO 
provide a pre-initial adjudication notice.  The only way the RO 
could provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of disagreement 
and substantive appeal that were filed by the appellant to perfect 
the appeal to the Board.  This would be an absurd result, and as 
such it is not a reasonable construction of section 5103(a).  
There is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing RO determinations, the Board is required to review 
the evidence of record on a de novo basis and without providing 
any deference to the RO's decision.  As provided by 38 U.S.C. § 
7104(a), all questions in a matter which under 38 U.S.C. § 511(a) 
are subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions are 
made by the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-RO initial adjudication 
constitutes harmless error, especially since an RO determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
at 421 - 22.  Similarly, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply because 
an RO decision is appealed to the Board.  Rather, it is only after 
a decision of either the RO or the Board becomes final that a 
claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in August 2001 was not given 
prior to the first RO adjudication of the claim, the notice was 
provided by the RO prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and an 
SOC was provided to the appellant and supplemental SOCs (SSOCs) 
were provided in February and December 2003.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

Also, in a recent precedent opinion of the VA General Counsel it 
was held that the language in Pelegrini stating that VA must 
request all relevant evidence in the claimant's possession was 
dictum and, thus, not binding.  See VAOGCPREC 
1-2004 (Feb. 24, 2004) (the Court's statements in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under those 
provisions is obiter dictum and is not binding on VA).  


Factual Background

On VA examination in October 2000 the veteran's medical records 
were not available for review.  He reported that since military 
service his right shoulder had bothered him when performing 
overhead work.  It bothered him when making certain movements and 
at times felt as if it was going to come out of joint.  He did not 
use a brace and had not had shoulder surgery or inflammatory 
arthritis.  He worked as a technician and had not missed any work 
in the past year due to the shoulder disorder.  He is right 
handed.  

On objective physical examination the veteran had full passive and 
active range of motion of the right shoulder, with pain on the 
extremes of motion, as well as against gravity and against strong 
resistance.  With respect to the extent, and to what degree, that 
range of motion or joint function was additionally limited by 
pain, fatigue, weakness, or lack of endurance after repetitive use 
during flare-ups.  He had no fatigue, weakness or lack of 
endurance.  He had no edema, effusion, instability, weakness, 
tenderness, redness or heat.  He did have crepitation on movement.  
There was no ankylosis or signs of inflammatory arthritis.  The 
diagnosis was a right shoulder injury with residuals.  X-rays of 
his right shoulder were negative.  

An April 2001 VAOPT record indicates the veteran had diffuse 
crepitus in both shoulders.  On examination strength was 5/5 
throughout.  

On VA examination in September 2001 the veteran's medical records 
were reviewed.  He reported having pain on elevation and abduction 
of the right shoulder.  He reported that an arthrogram of his 
right shoulder had revealed some evidence of having been 
dislocated.  


On objective physical examination the veteran's shoulders were 
symmetrical.  There was tenderness on deep palpation, 
subacromially.  There was no tenderness over the deltoid, biceps 
or triceps or of the posterior aspect of the right shoulder.  
Range of motion was as follows:  

Forward elevation was to 180 degrees but there was discomfort 
after 120 degrees;
Abduction was to 120 degrees but there was pain after 100 degrees;
Extension was comfortable to 40 degrees;
Internal rotation was to 90 degrees;
External rotation was to 60 degrees.

The veteran had some crepitation on rotation.  On reaching behind 
his back, he could only reach with this right hand to his "right 
back pocket" without pain in the shoulder.  He had normal strength 
against resistance, with the examiner holding the veteran's arm 
close to his body.  He could lift one and two pound books with his 
right hand, up to the level of his mouth, without pain.  His 
history was significant for a reported dislocation and he had 
residual tendonitis and limitation of motion.  

An August 2002 VAOPT record reflects that the veteran complained 
of pain in both shoulders.  On examination he had decreased range 
of motion in the right shoulder.  He had 4+ shoulder crepitus.  
There was no bicipital tendon tenderness.  A March 2003 VAOPT 
record shows he complained of difficulty elevating his right 
shoulder.  There was focal tenderness of the right bicipital 
tendon.  He was given an injection of analgesic medication into 
the bicipital tendon sheath, which he tolerated well.  

On VA examination on August 22, 2003, the veteran's medical 
records were reviewed.  It was reported that the pain in his right 
shoulder seemed to be worse.  The pain was influenced by the 
climate, with the shoulder becoming more painful when it rained, 
to the point that it was difficult to work.  He reported that when 
the right shoulder was very painful he was unable to drive an 
automobile.  He had not had any post-service dislocations of the 
right shoulder.  He had had some injections into the right 
shoulder that had helped, but the relief did not last very long.  
In the past he had taken 800 mgs. of Motrin, three times daily, 
but was now taking Naprosyn.  He reported that disability from his 
right shoulder was interfering with his life in that he could not 
pick up heavy objects.  Also, he had trouble picking up his 
children or youngsters 4 or 5 years old.  He was not impaired as 
far as his work, because he was going to school.  

On physical examination the veteran's shoulders appeared 
symmetrical and normal.  Both shoulders were well muscled.  He had 
some tenderness over the biceps groove and biceps tendon of the 
right shoulder, as well as tenderness over parts of the deltoid 
muscle.  The examiner noted that the veteran had difficulty 
getting his shirt off and in doing so he mostly used his left 
hand.  Range of motion of the right shoulder was as follows:  

Forward elevation to 100 degrees, where he had pain, he could 
force it by taking his other arm and pushing the right arm up to 
130 degrees but with increased pain;
Abduction was to only 90 degrees;
Extension was comfortable to 40 degrees;
Internal rotation was to 30 degrees;
External rotation was to 30 degrees.

Strength in both arms was good, but was greater in his left arm.  
The diagnosis was bursitis of the right shoulder.  

Governing Laws and Regulations

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule)-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most recent 
examination is not necessarily and always controlling; rather, 
consideration is given not only to the evidence as a whole but to 
both the recency and adequacy of examinations.  Powell v. West, 13 
Vet. App. 31, 35 (1999).  

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least partly 
rated on the basis of range of motion, VA must consider the extent 
the veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due to 
the extent of his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such as 
during prolonged use, and assuming these factors are not already 
contemplated in the governing rating criteria.  See DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59. 

According to 38 C.F.R. § 4.71a, DC 5019, bursitis is rated under 
DC 5003 as degenerative arthritis.  

In turn, under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved (DC 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
DC 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  

Under 38 C.F.R. § 4.71a, DC 5021, limitation of motion of the arm 
of the major extremity warrants a 20 percent disability evaluation 
when the motion is limited at the shoulder level.  A 30 percent 
evaluation requires motion limited to midway between the side and 
the shoulder level.  A 40 percent disability evaluation is 
warranted when motion is limited to 25 degrees from the side.

For comparison, the Rating Schedule also list what VA considers to 
be "normal" range of motion in the shoulder in the various 
directions of forward elevation (flexion), abduction, external 
rotation, and internal rotation.  See 38 C.F.R. § 4.71, Plate I.  
Plate I provides that normal forward elevation (flexion) and 
abduction are to 180 degrees and normal external and internal 
rotation are to 90 degrees.  

Under 38 C.F.R. § 4.71a, DC 5200, ankylosis of the scapulohumeral 
joint, in which the scapula and humerus move as one joint, of the 
major extremity warrants a 30 percent disability evaluation when 
the ankylosis is favorable, with abduction to 60 degrees, and the 
hand can be brought to the mouth and head.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of positive 
and negative evidence as to any material issue, VA shall give the 
claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 
2002).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("the VCAA simply restated what existed in section 5107 
regarding the 
benefit-of-the-doubt doctrine").  


Analysis

The veteran is right handed and, thus, the bursitis affects his 
major upper extremity.  The 10 percent disability evaluation 
assigned in the March 2001 rating action, which he appealed, was 
based on his complaints and the finding of crepitus.  Under 38 
C.F.R. § 4.59, crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the joint structures 
is an indication that a point of contact is diseased.  That 10 
percent rating was consistent with the provisions of DCs 5003 and 
5019.  To warrant a higher evaluation, limitation of motion at the 
shoulder level is required.  This was first shown during the VA 
examination on August 22, 2003, when abduction was limited to 90 
degrees.  Based on this, the November 2003 rating action granted a 
higher 20 percent disability evaluation.  

To warrant a rating in excess of 20 percent, there must be 
limitation of motion of forward elevation or abduction to midway 
between the side and shoulder level, i.e., to 45 degrees.  See 
Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  The 
clinical evidence does not show this degree of limitation of 
motion nor, despite the veteran's complaints and treatment, is 
there functional impairment equivalent to such limitation of 
motion as a result of his pain, etc.  So he cannot receive a 
rating higher than 20 percent under the holding in DeLuca.  See, 
too, 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The veteran also does not have ankylosis in his right shoulder, 
either favorable or unfavorable, meaning complete immobility of 
the joint in a fixed position.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  So the provisions of DC 5200 do not apply.  
Neither are there objective clinical indications of impairment of 
his humerus, clavicle or scapula that might warrant considering 
his claim under DCs 5202 and 5203.  So, under these circumstances, 
a rating greater than 10 percent is not warranted for the period 
prior to August 22, 2003, and a rating greater than 20 percent is 
not warranted as of that date


Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for his service-connected right shoulder 
disability under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been hospitalized on account of it, much less frequently.  
And it has not caused marked interference with his employment, 
i.e., beyond that contemplated by his assigned rating, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Admittedly, his overall functional 
impairment may hamper his performance in some respects, but 
certainly not to the level that would require extra-schedular 
consideration since those provisions are reserved for very special 
cases of impairment that simply is not shown here.  Consequently, 
the Board does not have to remand this case to the RO for further 
consideration of this issue.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Since, for these reasons, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for a rating higher than 10 percent for bursitis of the 
right shoulder prior to August 22, 2003, and a rating higher than 
20 percent as of that date is denied. 


REMAND

As noted earlier, in March 2003 the veteran filed an NOD to 
initiate an appeal contesting the initial 10 percent rating 
assigned for his IVDS and degenerative arthritis of the 
lumbosacral spine.  

An April 2003 deferred rating action and an April 2003 RO letter 
acknowledged receipt of the NOD concerning this claim, although an 
October 2003 deferred rating action erroneously indicates the 
veteran's March 2003 letter is a claim for increase.  In 
actuality, he is appealing for a higher initial rating.  See 
Fenderson, 12 Vet. App. at 125-26.  Regardless, though, he has not 
received an SOC concerning this claim.  So the RO must send him an 
SOC pertaining to this additional issue, and he must be given an 
opportunity to perfect an appeal to the Board on this claim by 
submitting a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  See Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Accordingly, the claim concerning the propriety of the initial 10 
percent rating for the IVDS and degenerative arthritis of the 
lumbar spine is REMANDED to the RO for the following development 
and consideration:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA and 
implementing VA regulations is completed.  In particular, the RO 
should ensure that the new notification requirements and 
development procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with and satisfied.  

2.  Send the veteran an SOC concerning the issue of whether he is 
entitled to an initial rating higher than 10 percent for his IVDS 
and degenerative arthritis of the lumbosacral spine.  The SOC must 
contain cites to all applicable laws and regulations, including 
the Court's precedent decision in Fenderson.  The veteran and his 
representative must be advised that a timely substantive appeal, 
such as a VA Form 9 or equivalent statement, must be submitted in 
response to the SOC to "perfect" an appeal to the Board concerning 
this additional issue.  They also must be advised of the time 
period in which to perfect an appeal.  And if, and only if, a 
timely appeal is perfected as to this claim should the case be 
returned to the Board.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no further 
action until he is further informed.  No inference should be drawn 
regarding the final disposition of the claim as a result of this 
action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



